Citation Nr: 1439627	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-19 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable rating for a hiatal hernia with acid reflux.

3.  Entitlement to an increased initial rating for a low back disability in excess of 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1994 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's July 2014 appellant brief and VA outpatient treatment records are located in Virtual VA.  

The Veteran's claims for service connection for PTSD, hiatal hernia and a back disability were granted with noncompensable evaluations in March 2008.  In the April 2009 Statement of the Case, the evaluation for the back disability was increased to 10 percent, effective the date of service connection.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  There is a higher maximum rating and no waiver has been received.  Therefore, the issue is still on appeal.  

This claim was previously remanded by the Board in August 2012.  The requirements of the remand were fulfilled and the case was properly returned to the Board.  



FINDINGS OF FACT

1.  The preponderance of the evidence shows the Veteran's PTSD is manifested by symptoms which are not severe enough either to interfere with occupational and social function or to require continuous medication.  

2.  The preponderance of the evidence shows the Veteran's back low disability is not manifested by limitation of motion or abnormal gait.  He does report pain on motion.  

3.  The preponderance of the evidence show the Veteran's hiatal hernia is manifested by mild regurgitation, but not dysphagia, pyrosis, or substernal arm or shoulder pain.  


CONCLUSION OF LAW

1.  The criteria for an initial compensable rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.655, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).  

2.  The criteria for an initial rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.655, 4.1-4.7, 4.10, 4.71a, Diagnostic Code 5237 (2013).  

3.  The criteria for an initial compensable rating for a hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.655, 4.1-4.7, 4.10, 4.31, 4.114, Diagnostic Code 7346 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As this is an appeal arising from the initial grant of service connection, the notice that was provided in November 2007 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  The Veteran has not argued otherwise.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in November 2007.  

The Board's August 2012 remand directed VA to afford the Veteran examinations for his PTSD, back disability and hiatal hernia.  The Veteran was scheduled for examinations in August 2012, September 2012, and November 2012 but failed to appear for any of them.  VA records show the Veteran's address to which examination scheduling notifications were being sent was verified as correct.  No reason was given for the failure to appear at the examinations.  When a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  Here, there is some additional evidence which the Board will take into consideration.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

PTSD

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a noncompensable rating is for assignment where a mental disorder has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

The nomenclature employed in the rating schedule is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning scale, with scores ranging between zero and 100 percent.  Global Assessment of Functioning scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the Global Assessment of Functioning scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  DSM-IV at 44.  While Global Assessment of Functioning scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.  38 C.F.R. § 4.2 (2013).  

A January 2006 record shows the Veteran had been noted for depression and PTSD symptoms.  A March 2006 post-deployment health assessment noted nightmares and hypervigilance.  An April 2006 record noted these symptoms and avoidance behaviors and feelings of detachment.  

The Veteran was afforded a VA examination in November 2007.  There, the Veteran was noted to be employed full-time, with good relationships with his wife, daughter and many other friends and family.  He enjoyed hobbies such as golf and movies.  The examiner noted a panic attack in service and minor ones since then.  The Veteran reported increased tearfulness and anxiety without medication, especially crying at sad movies with military themes. The Veteran has dreams about his duties in service and difficulty sleeping because of his financial worries.  The Veteran reported disliking loud unexpected noises and some hypervigilance when driving.  The examiner assigned a GAF of 90 and noted that the Veteran showed fairly good functioning in most areas including social and occupationally.  The examiner added that although alcohol had been an issue previously, the Veteran now stated he did not use it to self-medicate.  The Veteran indicated that he had taken some medications in service, but was not taking any currently.  It was indicated that he was going to seek some outpatient treatment, either privately or through the VA.

March 2008 VA outpatient treatment conducted by phone noted no risk of suicide, but some disturbing recollections, dreams, being upset because of triggers, avoidance behaviors, loss of interest, detachment, emotional numbing, sleep impairment, irritability, difficulty concentrating, exaggerated startle response, and feelings of hopelessness.  He was not shown to be on any medication at this time.

In his June 2009 VA-9 Form, the Veteran argued that his PTSD symptoms had worsened, noting paranoia, lack of motivation, and the symptoms described above.  

In his July 2014 Appellant Brief, the Veteran's representative stated that the Veteran's symptoms had worsened and deteriorated.  

The Veteran's PTSD symptoms do not warrant a rating in excess of noncompensable.  The evidence shows that the Veteran has good social function by noting his positive relationships with family and many friends and his enjoyment of hobbies.  He also has a full-time job and there is no evidence that his PTSD has interfered with his employment.  The examiner noted good functioning even without medication.  The Veteran has good coping mechanisms for his symptoms and they do not limit his overall functioning.  The Veteran's GAF score of 90 is indicative of absent to minimal symptoms.  The evidence subsequent to the November 2007 VA examination purports to show worsening symptoms, but all of these are self-reported, either by phone or in writing and the Veteran has failed to appear for scheduled examinations.  The Veteran is competent to describe his symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Despite this, his credibility for the self-reported symptoms is undermined by his refusal to appear for an examination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Therefore, the Board can accord these reports little weight.  

Hiatal Hernia

Under the Schedule of Ratings for the Digestive System, a 10 percent evaluation for hiatal hernia is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.38 C.F.R. § 4.31.

At the November 2007 examination, the Veteran reported a history of heartburn, reflux of "sour brash", epigastric burning, and substernal burning in service.  At the time of the examination, he reported mild regurgitation, but no nausea, vomiting, pyrosis, melena, hematemesis, or difficulty swallowing. There was no evidence of anemia.  Imaging revealed a small sliding hiatal hernia with possible esophagitis in the distal esophagus.   

In his June 2009 VA-9 form, the Veteran reported heartburn which sometimes woke him up and caused vomiting.  In his July 2014 Appellant Brief, the Veteran's representative stated that the Veteran's symptoms merited a higher rating, but did not reveal any new arguments.  The Veteran is competent to describe his symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Despite this, his credibility for the self-reported symptoms is undermined by his refusal to appear for an examination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Therefore, the Board can accord these reports little weight.  

The Veteran's hiatal hernia does not merit a compensable evaluation.  The Veteran has some mild regurgitation, but no dysphagia, pyrosis or substernal arm or shoulder pain.  The Veteran reported that he takes TUMS every day which results in prompt but temporary relief.  There is no evidence that the hiatal hernia considerably impairs the Veteran's health.  

Low Back Disability

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation is warranted if  forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

There are several notes set out after the diagnostic criteria, with the following applying to the instant case:  For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Also, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Each range of motion should be rounded to the nearest 5 degrees.  Id.  

While the rating schedule provides different rating criteria for an intervertebral disc syndrome, the appellant is not service connected for such a disorder, and the general rating formula for back disorders as outlined above is controlling.  

Further, the Board must consider whether a higher evaluation of a service-connected disability is warranted on the basis of functional loss due to pain, or due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See generally, DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011) the Court distinguished DeLuca, saying that pain alone through a joint's range of motion does not constitute functional loss.  The Court has clearly indicated that painful motion does not equate to limited motion. Mitchell, 25 Vet. App. at 41.  

At the November 2007 VA examination, the Veteran complained of constant back pain that was dull and aching with occasional sharpness, radiation, and numbness.  The Veteran denied any associated symptoms.  For the thoracolumbar spine, the examiner reported forward flexion to 90 degrees, extension to 30 degrees, and right and left flexion and lateral rotation to 30 degrees.  There was discomfort at the extremes for each range of motion, but no loss of motion with repetition.  X-rays revealed loss of L5 disc height posteriorly without reactive endplate changes, with no malalignment.  

In his July 2014 Appellant Brief, the Veteran's representative stated that the Veteran's symptoms had worsened and deteriorated beyond a 10 percent rating.  

The Veteran's symptoms are not severe enough to merit a higher rating.  At the November 2007 examination the Veteran's range of motion was full.  There is discomfort at the extremes of thoracolumbar spine motion, but full range of motion.  There are no associated neurological abnormalities and no diagnosis or manifestation of intervertebral disc syndrome.  The Veteran has been separately evaluated for nerve pain and that issue is not before the Board.  The Veteran's back disability does not interfere with his work.  The Veteran is competent to describe his worsening symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Despite this, his credibility for the self-reported symptoms is undermined by his refusal to appear for an examination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Therefore, the Board can accord these reports little weight.  

As no change in Diagnostic Code is possible to yield a higher rating for the Veteran, there is no need to do so under Butts.   

The Veteran also cannot be rated higher under DeLuca because while he has some pain on motion, his pain does not cause further functional loss of his back.  

Staged ratings are not necessary as there is no medical evidence that Veteran's symptoms have unchanged during the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether the Veteran's disabilities warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedules. As outlined above, the Veteran has PTSD symptoms including feelings of detachment, sleep impairment, hypervigilance, irritability, exaggerated startle response, and depression, but overall high function without social or occupational impairment.  The Veteran has limited range of motion in his cervical spine with pain on motion.  The Veteran has a small sliding hiatal hernia with mild regurgitation.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. §§ 4.71a, 4.114 and 4.130, Diagnostic Codes 5237, 7346 and 9411.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Codes 5237, 7346 and 9411 adequately contemplate all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  

The Veteran has presented self-reported evidence in writing and by phone for his disabilities, but has consistently failed to show for his VA examinations.  The Board must accord the medical evidence of record great weight and the self-reported little weight, as it cannot be corroborated by contemporaneous medical records, despite VA's attempts to do so.  "The duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   Therefore, the preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to an initial compensable rating for PTSD is denied.  

Entitlement to an initial compensable rating for a hiatal hernia with acid reflux is denied.  

Entitlement to an increased initial rating for a low back disability in excess of 10 percent is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


